Title: To George Washington from Jonathan Trumbull, Sr., 22 August 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Dear General
						Lebanon [Conn.] 22nd August 1780
					
					On the receipt of yours of the 8th instant—Majr Murnan came and informed me that as I had orderd the men to cut fascines, gabions &c. on Norwich River, he thought his presence would be necessary to instruct them further in the business of their employment. I accordingly directed him to remain with them untill he thought they had obtained sufficient knowledge.
					Colo. Wyllys, Commandant of those troops by his letter of yesterday says—“Major Murnan hath endeavored to instruct the officers and soldiers in the business he was appointed for, to the utmost of his abilities, and I doubt not, but what they have acquired a sufficient knowledge”—The Major is now on his way to Head Quarters. I am, with every sentiment of Esteem and Consideration your Excellency’s Most Obedient humble Servant
					
						Jonth; Trumbull
					
				 